UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                           No. 00-60238


                         Summary Calendar


                      MERAMEC SPECIALTY CO.,


                      Plaintiff - Appellant,

                              V.

                CITY OF SOUTHAVEN, MISSISSIPPI,


                      Defendant - Appellee.




          Appeal from the United States District Court
            for the Northern District of Mississippi
                           2:98-CV-171
                        September 14, 2000
Before EMILIO M. GARZA, STEWART, and PARKER Circuit Judges:

PER CURIAM:*

     Meramec Specialty Co. (“Meramec”), a Missouri corporation with

its principal offices in Arkansas,   sold fireworks on leased land

in DeSoto County, Mississippi from 1989-1997.     When the City of

Southaven, Mississippi (“Southaven”) annexed the land in 1997, the


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
land fell under an ordinance prohibiting firework sales within the

city limits    except   by   special   permit.     Southaven’s   Board   of

Aldermen passed a resolution “grandfathering in” all the firework

businesses that operated before the annexation. Southaven’s Mayor,

however, vetoed the resolution.        As a result, Southaven refused to

issue   the   special   permit.        Meramec   challenged   Southaven’s

enforcement of the mayor’s veto as arbitrary and capricious and in

contravention with its non-conforming use.        In response, Southaven

filed a motion for summary judgment.         The district court granted

the motion for summary judgment and dismissed all Meramec’s claims

with prejudice.

     The district court granted Southaven’s motion for summary

judgment for several reasons.      First, the court held that where a

municipality annexes land, enforcement of a pre-existing ordinance

does not violate any property right, especially regarding rights

that were based on a revocable permit.           See Davidson v. City of

Clinton, 826 F.2d 1430, 1434 (5th Cir. 1987); Miller v. Board of

Supervisors of Forest County, 230 Miss. 849, 94 So. 2d 604 (1957).

Also, under such enforcement, a property owner cannot resort to the

doctrine of non-conforming use to continue activity proscribed by

annexing authority.     See Davidson, 826 F.2d at 1430.          Next, the

court held that since the sale of fireworks is related to public

health, safety, and general welfare for which municipal police

powers are granted, there can be no evidence of arbitrariness.

Finally, the court found that the Board of Alderman’s proposed
resolution fell within the statutory definition of ordinance, and

thus was subject to veto by the Mayor.**

     Meramec now claims that it is entitled to just compensation

for the taking of its alleged property rights.   Since a license to

sell fireworks is simply a revocable permit or alienable privilege,

Meramec does not have a vested property right, and thus does not

have a takings claim. Therefore, Meramec’s just compensation claim

is without merit.

     We agree with the district court’s judgment, and find no merit

in Meramec’s just compensation claim.   Therefore, we AFFIRM.



AFFIRMED.




     **
       The statute regarding the mayor’s vetoing powers defines
“ordinance” to include resolutions and orders. See MISS. CODE ANN.
§ 21-3-15 (1972).